         Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.1 Page 1 of 16




IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN


KELLOGG COMPANY,                                     )
                                                     )
                            Plaintiff,               )
                                                     )       Case No. _______________
        v.                                           )
                                                     )
                                                     )
BCTGM INTERNATIONAL UNION,                           )
BCTGM LOCAL 3G, BCTGM LOCAL                          )
50G, BCTGM LOCAL 252G, and                           )
BCTGM LOCAL 374G,                                    )
                                                     )
                            Defendants.              )


                                   VERIFIED COMPLAINT

                Plaintiff Kellogg Company by and through its attorneys, for its Complaint and

claims against Defendants states as follows:

                                           The Parties

                1.    Plaintiff Kellogg Company (“Kellogg”) is a Michigan corporation having

its principal place of business in Battle Creek, Michigan.

                2.    Kellogg manufactures breakfast cereal at plants throughout the United

States, including at four Ready-to-Eat Cereal (“RTEC”) facilities located in Battle Creek,

Michigan, Omaha, Nebraska, Memphis, Tennessee, and Lancaster, Pennsylvania (“the RTEC

facilities”).

                3.    Kellogg distributes breakfast cereal to customers and distributors

throughout the United States from the RTEC facilities.

                4.    Kellogg is an employer in an industry affecting commerce as defined in

Sections 501(1) and (3) and 2(2), (6) and (7) of the Labor Management Relations Act, 29 U.S.C.


                                                 1
        Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.2 Page 2 of 16




§§ 142(1) and (3) and §§ 152(2), (6) and (7), and within the meaning of Section 301 of the Act,

29 U.S.C. §185.

               5.     Defendant Bakery, Confectionery, Tobacco Workers, and Grain Millers

(“BCTGM”) International Union is a labor organization that represents employees in an industry

affecting commerce, as defined in 29 U.S.C. § 152, with its principal office in Kensington,

Maryland.

               6.     Defendant BCTGM Local 3G is a labor organization that represents

employees in an industry affecting commerce, as defined in 29 U.S.C. § 152, with its principal

office in Battle Creek, Michigan.

               7.     Defendant BCTGM Local 50G is a labor organization that represents

employees in an industry affecting commerce, as defined in 29 U.S.C. § 152, with its principal

office in Omaha, Nebraska.

               8.     Defendant BCTGM Local 252G is a labor organization that represents

employees in an industry affecting commerce, as defined in 29 U.S.C. § 152, with its principal

office in Memphis, Tennessee.

               9.     Defendant BCTGM Local 374G is a labor organization that represents

employees in an industry affecting commerce, as defined in 29 U.S.C. § 152, with its principal

office in Lancaster, Pennsylvania.

               10.    The BCTGM International Union will be referred to as “the International

Union” in this Complaint.

               11.    BCTGM Locals 3G, 50G, 252G, and 374G will collectively be referred to

as “the Local Unions” in this Complaint.




                                              2
        Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.3 Page 3 of 16




             Relationship between the Local Unions and the International Union

               12.     The Local Unions represent certain hourly employees in separate

bargaining units at each of Kellogg’s RTEC facilities. The Local Unions are affiliated with, and

members of, the International Union.

               13.     Each Local Union has designated and authorized the International Union

to act as its agent and on its behalf, including but not limited to, with respect to collective

bargaining, negotiations, and labor contract administration for labor agreements between the

Unions and Kellogg.

               14.     Upon joining the Local Union, each hourly employee also becomes a

member of the International Union.

               15.     The Local Unions and their members are bound by the International

Union’s Constitution. The International Union’s Constitution provides that:

               Membership in the International Union constitutes an exclusive
               and irrevocable designation of the International Union by each
               member to engage in collective bargaining on his/her behalf, and
               an undertaking to be bound by all decisions of the International
               Union affecting his/her status and duties as a union member.

(Exhibit 1, Article XIX, Section 4(b).)

               16.     Local Unions must create their own Bylaws, but those Bylaws are subject

to, and must be consistent with, the International Constitution. (Id., Article XVI, Section 5.)

               17.     The Local Unions must obtain permission from the International Union to

engage in strike activity. The International Union’s permission to strike is valid for a 30-day

period and can be renewed upon application to the International Union’s General Executive

Board. (Id., Article XIV, Section 1.)




                                                 3
        Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.4 Page 4 of 16




                                    Jurisdiction and Venue

               18.    This action arises under Section 301 of the Labor Management Relations

Act of 1947 (“the Act”), 29 U.S.C. §185.

               19.    Kellogg seeks to recover damages and other available relief against

Defendants for their ongoing breaches, repudiation, and threatened breach of a 2015 collective

bargaining agreement. Because Kellogg is seeking both damages and all available equitable

relief for Defendants’ breaches of a labor agreement between Kellogg, the International Union,

and the Local Unions, this Court has subject matter jurisdiction under 29 U.S.C. § 185(a).

               20.    This is also an action for a declaratory judgment. Kellogg also requests a

judgment confirming that the parties’ 2015 labor agreement previously negotiated and executed

between Kellogg, the International Union and the Local Unions continues without change until at

least October 5, 2021, and that the Defendants must abide by and honor the terms of that

agreement. The Court has subject matter jurisdiction under 28 U.S.C. § 2201.

               21.    Venue is proper under 29 U.S.C. § 185(c) and 28 U.S.C. § 1391(b)

because the International Union’s and Local Unions’ duly authorized officers and agents have

engaged in, and continue to engage in, representing and acting for employee members with

Kellogg Company in Battle Creek, Michigan.

               22.    This Court has personal jurisdiction over the International Union and the

Local Unions for the same reasons that venue is proper under 29 U.S.C. § 185(c).

               23.    This Court also has personal jurisdiction over the International Union and

the Local Unions because the Unions initiated negotiations for potential amendments to the

existing 2015 labor agreement by sending their notice to Kellogg’s Director of Labor Relations

in Battle Creek, Michigan. Each of the Local Unions also authorized the International Union to



                                                4
        Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.5 Page 5 of 16




act as its agent, with Roger L. Miller, Vice President of the International Union acting as chief

spokesperson for negotiations.

    The Parties’ Collective Bargaining Relationship and Current “Master Agreement”

              24.     Kellogg provides market-leading wages and benefits for its unionized

employees working in each bargaining unit at its RTEC facilities.

              25.     The collective bargaining agreement for each location includes local

agreements and a coordinated “Master Agreement.”          Kellogg is a party to separate local

collective bargaining agreements with each of the Local Unions.           These “Supplemental

Agreements” cover terms and conditions of employments at each RTEC facility where each

Local Union represents their respective group of bargaining unit employees. The International

Union is not a party to any Supplemental Agreements between Kellogg and the Local Unions.

              26.     Beginning in 1969, however, Kellogg, the Local Unions, and the

International Union, as the Local Unions’ designated representative, began to negotiate a

voluntary, coordinated agreement (the so-called “Master Agreement”). The Master Agreement

covers only those subjects that the parties “specifically” agree to include in it and involves

certain terms and conditions of employment that the parties agree to apply uniformly across all

of the RTEC facilities, e.g. insurance benefits, vacation, scheduled holidays, and cost of living

wage adjustments.

              27.     The parties have voluntarily negotiated successive Master Agreements

since February 1969. In September 2012, the parties negotiated and executed a new Master

Agreement that expired on October 3, 2015. (Exhibit 2.)

              28.     In July 2015, Kellogg, each Local Union, and the International Agreement

negotiated and executed a new Master Agreement through a July 17, 2015 Master Memorandum

of Agreement (MOA). (Exhibit 3.) The parties subsequently incorporated and signed off on the
                                               5
          Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.6 Page 6 of 16




previously agreed upon MOA changes in a new document reflecting the terms of their new 2015

Master Agreement. (Exhibit 4 (“2015 Master Agreement”).) The duration of the new 2015 was

set for at least five years, subject to automatic annual continuation.

               29.     The 2015 Master Agreement includes the following prohibition on strikes

and work stoppages:

               During the life of this Master Agreement no strike or work
               stoppage in connection with disputes arising hereunder shall be
               cause or sanctioned by the International Union, any of the Local
               Unions or by any member thereof; and no lockout shall be ordered
               by the Company in connection with such disputes.

(Exhibit 4, Section 10.01.)

               30.     Officers and agents of the International Union and each of the Local

Unions travel to Kellogg’s headquarters in Battle Creek, Michigan to represent members at

grievance adjustment, arbitration and other hearings.        This includes, but is not limited to,

grievance, arbitration and court proceedings with respect to such matters arising under the 2015

Master Agreement such as a May 2, 2019 arbitration hearing on a grievance related to the scope

of a ratification bonus under the 2015 Master Agreement.

               31.     Officers and agents of the International Union and Local Unions also

routinely and consistently contact Kellogg’s labor relations representatives in Battle Creek

directly by phone, email, and meet in person, to represent their members in matters that arise at

the unionized RTEC facilities, including those arising under and in connection with the 2015

Master Agreement.

               32.     Representatives for Kellogg, the International Union, and the Local

Unions meet at neutral locations to negotiate their voluntary Master Agreements.           At the

bargaining table, an agent for the International Union leads negotiations on behalf of the Local

Unions.

                                                  6
           Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.7 Page 7 of 16




                33.    Steve Bertelli, then-Vice President of the International Union, served as

the chief negotiator for the International Union and the Local Unions during the 2015 Master

Agreement negotiations. BCTGM International Vice President Roger L. Miller is currently the

Unions’ chief spokesperson and agent with respect to the Unions’ actions related to negotiations

for potential amendments to the 2015 Master Agreement.

     The Unions Fail to Give Timely Notice to Terminate the 2015 Master Agreement

                34.    The 2015 Master Agreement includes an evergreen clause, which states as

follows:

                This Agreement shall become effective as of October 4, 2015 and
                shall remain in full force and effect until October 5, 2020. The
                Agreement shall continue in effect without change from year to
                year thereafter, except that either party to this Agreement who
                wishes to terminate, amend or modify this Agreement on October
                5, 2020, or at the end of any yearly period thereafter, shall give
                written notice to the other party not less than sixty (60) days prior
                to the anniversary date of the Agreement.

(Exhibit 4 at p. 30, Section 10.03.)

                35.    Neither Kellogg nor any of the Unions provided written notice to

terminate the Master Agreement within sixty (60) days before October 5, 2020.

                36.    The “duration” of the 2015 Master Agreement is governed by Section

10.03 of the 2015 Master Agreement. (Exhibit 4 at p. 30.)

                37.    Section 10.03 expressly distinguishes between notice to “terminate” and

notice to “amend or modify.” Each type of notice has different consequences and effects under

the contract language. (Id.)

                38.    If timely notice to “amend or modify” the Master Agreement is provided,

negotiations for potential amendments “shall begin not less than thirty (30) days before the




                                                 7
        Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.8 Page 8 of 16




[Master Agreement’s] anniversary date,” but the Master Agreement does not terminate. (Id. at p.

30, Section 10.03(b).)

                 39.     If notice to amend the Master Agreement is provided timely and

“agreement covering amendments to th[e] [Master] Agreement is not reached” by the Master

Agreement’s anniversary date, negotiations may continue beyond that anniversary date (October

5, 2020) if “mutually agreeable” by the parties. If the parties fail to reach mutual agreement on

amendments, then the 2015 Master Agreement continues without change from year to year

unless timely and proper notice to terminate is provided the following year under Section

10.03(a). (Id., Section 10.03(c).)

                 40.     Under prior Master Agreements, which included nearly identical contract

“duration” language, the Unions have consistently provided timely express notice to modify and

terminate the terms of Master Agreements when they sought to avoid the automatic year-by-year

extension.

                 41.     For example, in their July 23, 2015 notice regarding the 2012 Master

Agreement, the International Union, on behalf of itself and all Local Unions, gave notice to

amend or modify and notice to terminate. The notice stated that, if amendments to the then-

existing Master were not reached by the contract expiration/anniversary date, the Master

Agreement would terminate. Specifically, the Union’s July 23, 2015 notice to terminate stated in

relevant part:

                 You are hereby notified that the BCTGM for itself and its affiliated
                 Local Unions: Local 3G – Battle Creek, Michigan; Local 50G –
                 Omaha, Nebraska; Local 252G – Memphis, Tennessee; Local
                 374G – Lancaster, Pennsylvania and, signatories to said Master
                 Agreement, seek to modify or terminate the Master Agreement
                 expiring October 3, 2015.

                 Should the Union and the Company fail to reach agreement on the
                 terms of a new agreement commencing on October 3, 2015, the
                                                  8
        Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.9 Page 9 of 16




               current Master Agreement shall terminate on its own terms as a
               matter of law and as a result of this notice.

(Exhibit 5 (emphasis added).)

               42.    No such statement or similar termination notice was provided by the

International Union or any of the Local Unions at least 60 days prior to October 5, 2020.

               43.    The Unions’ July 20, 2020 notice communication to Kellogg did not state

that the 2015 Master Agreement would terminate as a result of the Unions’ notice or otherwise; it

merely requested to bargain for a potential successor agreement. The Unions wrote in relevant

part:

               Pursuant to the provisions of the Labor Management Act of 1947
               as amended, the Bakery, Confectionery, Tobacco Workers and
               Grain Millers International Union and the following local Unions,
               as certified collective bargaining representatives of your
               employees, hereby request that you and/or your authorized
               representative(s) meet with the BCTGM Kellogg Master Contract
               Bargaining Committee for the propose of bargaining a successor
               Agreement to the Master contract expiring October 5, 2020 . . . .

(Exhibit 6.)

               44.    Under established and controlling law, a notice to terminate “must be clear

and explicit” and a “notice of modification is not a notice of termination and does not affect

termination of the contract.” E.g., Office & Professional Employees Int’l Union v. UAW Local

174, 524 F.2d 1316 (6th Cir. 1975); IUOE Local No. 181 v. Dahlem Constr. Co., 193 F.3d 470

(6th Cir. 1951); see also Motor Carriers Council of St. Louis v. Teamsters, Local 600, 486 F.2d

650 (8th Cir. 1973) (finding notice provided by Union was not a notice to terminate CBA and

upholding $6 million judgment against union for striking in violation of no-strike clause).

               45.    A review of the Unions’ July 20, 2020 letter regarding its request to

negotiate over amendments for a potential successor Master Agreement confirms that the Unions



                                                9
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.10 Page 10 of 16




did not give clear and explicit notice to terminate the 2015 Master Agreement as required by law,

as required by the parties’ contract, and as the Unions have done in the past.

               46.     Kellogg honored the Unions’ request to bargain over potential

amendments to the 2015 Master Agreement in good faith beginning on September 9, 2020. The

parties met between 12-13 times over the course of four weeks, but were unable to agree upon

amendments to their existing 2015 Master Agreement.

               47.     Kellogg has informed the Unions, consistent with Section 10.03(c) of the

Agreement, that it would voluntarily continue negotiations for possible amendments beyond the

October 5, 2020 anniversary date even though it was not required to do so under the Agreement.

               The Unions’ Repudiate and Breach the 2015 Master Agreement

               48.     On September 30, 2020, Kellogg reminded the Unions that, consistent

with the Section 10.03, the Master Agreement continued without change for another year after

the October 5, 2020 anniversary date because no party gave notice to terminate the Agreement,

as had been done in the past.

               49.     In response, the Unions informed Kellogg that they disagreed. The Unions

refused to recognize a difference between their July 20, 2020 notice and previous notices that

they had used when they sought to terminate the Master Agreement.

               50.     The Unions have breached and repudiated the 2015 Master Agreement in

its entirety, incorrectly stating and taking the position that the 2015 Master Agreement expired

on October 5, 2020 and by refusing to honor or follow its terms after October 4, 2020.

               51.     On October 2, 2020, the Unions sent Kellogg a letter stating:

               Per Article 10.02 of the RTEC Cereal Master Contract this notice
               satisfies the 48-hour notification requirement.




                                                10
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.11 Page 11 of 16




               Local Unions’ [sic] 3G, 50G, 252G, and 374G hereby gives 48-
               hour notification of intent to Strike, if an agreement is not reached
               upon expiration of the current RTEC Cereal Master Contact.

(Exhibit 7.)

               52.     The Unions breached the no-strike provisions of the 2015 Master

Agreement, including Sections 10.01 and 10.02 by sending Kellogg this October 2, 2020 letter

stating a clear intent to strike at all four RTEC facilities on some unspecified time and date after

October 4, 2020, and despite the continuation of the Master Agreement without change until at

least October 5, 2021. The Unions’ October 2, 2020 letter and its actions are in direct violation

of Sections 10.01 and 10.02 of the 2015 Master Agreement.

               53.     The Unions also breached the provisions of the 2015 Master Agreement,

including Sections 10.01 and 10.2 by otherwise calling for, supporting, or encouraging

employees at each of the RTEC facilities to refuse to work or to strike in violation of the 2015

Master Agreement.

               54.     Kellogg, through counsel, notified the Unions of this contract breach on

October 3, 2020, requested that the Unions rescind the notice and provided assurances from the

Unions that no strikes or work stoppages would be called, sanctioned, or supported by the

Unions. Kellogg also requested that the Unions take steps to prevent a strike or work stoppage in

violation of the parties’ Master Agreement. (Exhibit 8.)

               55.     The Union refused to rescind the strike notice and refused to provide the

requested assurances, continuing its actions in direct violation of the 2015 Master Agreement.

            COUNT ONE – BREACH OF CONTRACT UNDER SECTION 301

               56.     Kellogg realleges and reincorporates the previous paragraphs in this

Complaint as if fully set forth herein.



                                                11
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.12 Page 12 of 16




               57.      The 2015 Master Agreement constitutes an enforceable labor contract

between Kellogg, the International Union, and the Local Unions, under Section 301 of the Labor

Management Relations Act, 29 U.S.C. § 185.

               58.      By repudiating and refusing to honor the terms of the 2015 Master

Agreement, the Unions have breached and violated the 2015 Master Agreement.

               59.      Section 10.01(a) of the 2015 Master Agreement prohibits strikes or

lockouts during its term. It provides:

               During the life of this Master Agreement no strike or work
               stoppage in connection with disputes arising hereunder shall be
               cause or sanctioned by the International Union, any of the Local
               Unions or by any member thereof; and no lockout shall be ordered
               by the Company in connection with such disputes.

(Exhibit 4 at p. 29.)

               60.      Section 10.02 further confirms that no strike or work stoppages may be

called, sanctioned or supported during the term of the Master Agreement. It only permits the

Unions to give 48-hour notice of a strike or work stoppage after the 2015 Master Agreement

expires and requires the Unions to identify when any such post-expiration strike or work

stoppage would take effect. Section 10.02 states:

               If, upon termination of this Agreement or any of the respective
               Supplemental Agreements, the Local Union at that plant decides to
               engage in a strike or work stoppage or the Company decides to
               engage in a lockout, the party deciding to engage in such action at
               that plant will provide forty-eight (48) hours advance notice before
               the strike, work stoppage or lockout is to be effective.

(Id. at p. 29 (emphasis added).)

               61.      The International Union and each of the Local Unions have breached and

violated Section 10.01(a) by repudiating the 2015 Master Agreement, by sending their October 2,




                                               12
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.13 Page 13 of 16




2020 written strike notice, and by threatening, sanctioning, supporting and/or calling for Kellogg

RTEC employees to strike and/or engage in work stoppages in violation of Sections 10.01(a).

                 62.   The Union’s October 2, 2020 notice and actions also violate Section 10.02

of the Master Agreement not only because the 2015 Master Agreement has not terminated, but

also because it fails to comply with the 48 hour notice requirements or to provide an effective

date and time for the unlawful strike or work stoppage. Even if such a unlawful strike were

permitted, which it is not, this failure to comply with the notice requirements has caused

significant damages to Kellogg, including but not limited to contingency planning costs, business

disruption, and economic damages.

                 63.   As a direct result of the International Union’s and the Local Unions’

multiple and continuing contract violations, Kellogg has suffered and will continue to suffer

significant economic damages and irreparable harm

                 64.   The Unions’ actions are not only willful breaches and violations of the

parties’ labor contract, but they are also being carried out for unlawful purposes, including for

the purpose of damaging and disrupting Kellogg’s business.

                       COUNT TWO – DECLARATORY JUDGMENT

                 65.   Kellogg realleges and reincorporates the previous paragraphs in this

Complaint as if fully set forth herein.

                 66.   By its actions described above, Defendants have repudiated entirely the

terms of the parties’ enforceable 2015 Master Agreement and deprived Kellogg of the benefits of

its negotiated bargain for an agreement covered by Section 301 of the Labor Management

Relations Act.




                                               13
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.14 Page 14 of 16




               67.    Kellogg has suffered, and continues to suffer, damages as a result of the

International Union’s and each Local Union’s repudiation, breaches, and failure to abide and

follow the terms of the 2015 Master Agreement.

               68.    To avoid injustice and to enforce binding labor agreements under federal

law, the Court should enter an order and judgment declaring the 2015 Master Agreement

enforceable and in effect until at least October 5, 2021 and directing that Defendants cease their

contract violations and comply with its terms, including but not limited, with the no-strike

provisions in Section 10.01(a).

                                    PRAYER FOR RELIEF

               Wherefore, Kellogg respectfully requests that the Court enter orders and judgment

in its favor and against the International Union and the Local Unions as follows:

               A.     Enter judgment that the International Union and the Local Unions

repudiated, breached, and violated the 2015 Master Agreement;

               B.     Award damages in an amount to be determined arising out of the

International Union’s and the Local Unions’ breaches of the 2015 Master Agreement;

               C.     Enter a declaratory judgment that the 2015 Master Agreement is an

enforceable labor agreement under Section 301 of the Labor Management Relations Act, 29

U.S.C 185, and continues in full force and effect without changes until at least October 5, 2021;

               D.     Enter an order directing that the International Union and Local Unions

abide by all of the terms of the 2015 Master Agreement, including but not limited to, the no-

strike provisions in Section 10.01(a), and requiring Defendants to take all actions necessary to

prevent and cease any strikes or work stoppages caused, sanctioned, planned, called, or

occurring.



                                                14
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.15 Page 15 of 16




               E.     Award Kellogg punitive damages;

               F.     Award Kellogg all of its legal fees and other costs incurred and filing and

prosecuting this action; and

               G.     Order all such other relief as the Court may deem just, equitable, or

appropriate under the circumstances.



                                                Respectfully submitted,

                                                MILLER JOHNSON
                                                Attorneys for Plaintiff, Kellogg Company

Dated: October 3, 2020                          By : /s/ Patrick M. Edsenga
                                                David M. Buday (P43087)
                                                Keith E. Eastland (P66392)
                                                Patrick M. Edsenga (P74593)
                                                    Radisson Plaza Hotel & Suites
                                                    100 W. Michigan Avenue, Suite 200
                                                    Kalamazoo, MI 49007-3960
                                                    Telephone: (269) 226-2950
                                                    budaym@millerjohnson.com
                                                    eastlandk@millerjohnson.com
                                                    edsengap@millerjohnson.com




                                               15
       Case 1:20-cv-00962 ECF No. 1 filed 10/03/20 PageID.16 Page 16 of 16




                                   Verification of Complaint

       I, Jeffrey Canfield, declare that I am employed by Kellogg Company as its Corporate
Counsel – Labor and Employment, that I have read the Verified Complaint and know the
contents thereof, and that the same are true and correct to the best of my knowledge. I declare
under penalty of perjury under the laws of the United States that the foregoing is true and correct.



Executed on October 3, 2020                   _________________________________
                                                    Jeffrey Canfield




                                                16

MJ_DMS 32265617v1
